There are two points in the proviso: The tender of the ring, and thedeclaration of the reason of its being tendered. And whether the declaration be the principal or the accessory is the question. No man can make a tender unless he shows to what purpose it is made. An attorney who has a warrant to deliver seizin ought to declare that he deliver the cold in the name of the seizen. Attornment is a personal act, and therefore in aquod juris clamat one cannot appear by attorney. Yet attornment may be made by a stranger, with the consent of the lessee. So if one be seized of lands in fee, and a letter of attorney is made to give livery, and the attorney puts the lessee out of possession: in this case, if the lessee commands his servant to enter on the land, and he does so, it is as good an attornment as if the lessee himself had entered. In the present case the principal act is the tender; then, if the *statute gives the tender of the ring, it also
gives the power of declaring. Englefield's case is still stronger; for there it was expressed that he was his nephew and likely to be his heir, etc. But all this is only a flourish. And the Duke of Norfolk's case has no affinity to this; for I may convey another man's lands, but I cannot write with his hand.